Case: 2:19-cv-02006-MHW-EPD Doc #: 70 Filed: 05/18/20 Page: 1 of 2 PAGEID #: 669




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

William Burke,

      Plaintiff,                             Case No. 2:19-cv-2006

      v.                                     Judge Michael H. Watson

Andrew Anglin, et al.,                       Magistrate Judge Deavers

      Defendants.


                                     ORDER

      Chief Magistrate Judge Deavers issued a Report and Recommendation

(“R&R”) recommending the Court dismiss Plaintiff’s claims against Andrew

Anglin, Gregory Anglin, Daily Stormer, Moonbase Holdings, LLC, Anglin and

Anglin, LLC, and Morning Star Ministries USA, INC. pursuant to Federal Rule of

Civil Procedure 4(m) for failure to perfect service. R&R, ECF No. 69.

      The R&R notified the parties of their right to object and of the

consequences for failing to do so. Id. The deadline for filing objections has

passed, and none were filed. In fact, Plaintiff conceded in his response to the

Court’s show cause order that the above defendants may be dismissed for failure

to effect service. See Resp., ECF No. 67.

      Accordingly, the Court ADOPTS the R&R and DISMISSES WITHOUT

PREJUDICE Plaintiff’s claims against Andrew Anglin, Gregory Anglin, Daily
Case: 2:19-cv-02006-MHW-EPD Doc #: 70 Filed: 05/18/20 Page: 2 of 2 PAGEID #: 670




Stormer, Moonbase Holdings, LLC, Anglin and Anglin, LLC, and Morning Star

Ministries USA, INC.

      IT IS SO ORDERED.

                                    ___/s/ Michael H. Watson___________
                                    MICHAEL H. WATSON, JUDGE
                                    UNITED STATES DISTRICT COURT
